Citation Nr: 0427515	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  03-00 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than March 31, 1999, 
for the grant of service connection for residuals of an 
injury to the 3rd and 4th fingers of the left hand. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel





INTRODUCTION

The veteran served on active duty from December 1940 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which granted service connection for 
residuals of an injury to the 3rd and 4th fingers of the left 
hand and assigned a 10 percent evaluation, effective March 
31, 1999.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.

2.  An unappealed September 1995 rating decision denied 
service connection for residuals of an injury to the 3rd and 
4th fingers of the left hand.

3.  On March 31, 1999, the RO received a letter from the 
veteran, wherein he requested service connection for 
residuals of an injury to the 3rd and 4th fingers of the left 
hand.

4.  A September 2002 rating decision considered additional 
evidence received since September 1995 and granted service 
connection for residuals of an injury to the 3rd and 4th 
fingers of the left hand, effective March 31, 1999.

5.  From September 1995 until March 31, 1999, neither a 
formal nor an informal communication in writing was received 
from the veteran requesting that his claim for service 
connection for residuals of an injury to the 3rd and 4th 
fingers of the left hand be reopened.



CONCLUSION OF LAW

The criteria for an effective date prior to March 31, 1999, 
for the grant of service connection for residuals of an 
injury to the 3rd and 4th fingers of the left hand have not 
been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5110 (West 
2002); 38 C.F.R. §§ 3.1, 3.155, 3.159, 3.157, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a September 2002 rating decision, the RO granted service 
connection for residuals of an injury to the 3rd and 4th 
fingers of the left hand and assigned a 10 percent 
evaluation, effective March 31, 1999.  The veteran appealed 
that decision with respect to the effective date.  For the 
reasons set forth below, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an effective date prior to March 31, 1999, for the grant 
of service connection for residuals of an injury to the 3rd 
and 4th fingers of the left hand.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).  

VA is generally required to provide notice of the VCAA to a 
claimant as required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, the VA is required to 
notify a claimant of the evidence and information necessary 
to substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id.  

The United States Court of Appeals for Veterans Claims 
(Court) recently held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction ("AOJ" or "RO").  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In the 
present case, the veteran was notified of the VCAA in an 
October 2001 letter prior to the RO's adjudication of his 
claim for service connection for residuals of an injury to 
the 3rd and 4th fingers of the left hand in September 2002.  
The Board notes that the claim for an earlier effective date 
for the grant of service connection is a downstream issue 
from the grant of service connection.  Grantham v. Brown, 114 
F .3d 1156 (1997).  VA's General Counsel recently held that 
no VCAA notice was required for such downstream issues, and 
that a Court decision suggesting otherwise was not binding 
precedent. VAOPGCPREC 8-2003 (Dec. 22, 2003); cf. Huston v. 
Principi, 17 Vet. App. 370 (2002).  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request, or tell the claimant to 
provide, any evidence in the claimant's possession that 
pertains to the claim.  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  See VAOPGCPREC 
01-2004.  The October 2001 letter by the RO essentially 
advised the veteran to identify and submit evidence in 
support of his claim.  Although the VCAA notice letter did 
not specifically contain the fourth element, the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim throughout development of 
the case at the RO.  See Bernard, supra; Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  There does 
not appear to be any outstanding medical records that are 
relevant to this appeal, as the RO obtained all medical 
records identified by the veteran and his representative.  
Therefore, the record is complete and the case is ready for 
appellate review

II.  Merits of the Claim

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  In cases involving direct 
service connection, the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

The effective date of a successful claim to reopen is the 
date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  Id; Spencer v. Brown 
4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 
1994).  When a claim is denied, and the claimant fails to 
timely appeal that decision by filing a notice of 
disagreement within the one-year period prescribed in 38 
U.S.C.A. § 7105(b)(1), that decision becomes final and the 
claim may not thereafter be reopened or allowed, except upon 
the submission of new and material evidence or a showing that 
the prior final decision contained clear and unmistakable 
error.  See 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002); 
38 C.F.R. § 3.105 (2003).  

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA.  38 
U.S.C.A. § 5101(a).  Any communication or action indicating 
intent to apply for one or more VA benefits may be considered 
an informal claim.  38 C.F.R. § 3.155.  Such an informal 
claim must identify the benefit sought.  An "application" is 
defined as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2001); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999). 

The essential facts in this case are not in dispute.  The 
veteran first filed a claim for service connection for 
residuals of an injury to the 3rd and 4th fingers of the left 
hand in January 1977.  The RO sent the veteran a letter in 
February 1977 asking for additional evidence before his claim 
would be considered.  However, the veteran failed to respond 
to this request.  See 38 C.F.R. § 3.158 (2003).  
Subsequently, the veteran submitted another claim in August 
1994.  Thereafter, the RO denied the veteran's claim in a 
September 1995 rating decision on the basis that no medical 
evidence showed any residuals of an injury to the 3rd and 4th 
fingers of the left hand.  The veteran was notified of that 
decision in a letter dated September 1995.  Since the veteran 
did not appeal that decision within one year of being 
notified, it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

On March 31, 1999, the RO received the veteran's letter, 
wherein he again requested service connection for residuals 
of an injury to the 3rd and 4th fingers of the left hand.  
This claim ultimately resulted in the grant of benefits.  In 
a September 2002 decision, the RO considered additional 
medical evidence showing residuals of an injury to the 
veteran's 3rd and 4th fingers of the left hand.  Based on this 
newly submitted evidence, the RO reopened and granted the 
veteran's claim for service connection for residuals of an 
injury to the 3rd and 4th fingers of the left hand.  The RO 
assigned a 10 percent evaluation, effective March 31, 1999, 
the date of claim.  The veteran appealed that decision with 
respect to the effective date.  

The Board finds that, under 38 U.S.C.A. § 5110(a), the 
effective date can be no earlier than March 31, 1999, the 
date the veteran first filed his claim to reopen which 
resulted in the grant of benefits.  The September 1995 rating 
decision that denied service connection for residuals of an 
injury to the 3rd and 4th fingers of the left hand is final.  
The veteran reopened his claim on March 31, 1999, which was 
subsequently granted in September 2002.  Thus, the veteran is 
only entitled to an effective date of March 31, 1999, the 
date the RO received his claim to reopen.  The Board has 
thoroughly reviewed the record but finds no document between 
the time the veteran was notified of the September 1995 
decision and March 31, 1999, the date the RO received his 
claim to reopen.   

The Board has considered the veteran's argument that the 
effective date should go back to when he initially filed his 
claim for VA benefits in 1977 and again in August 1994.  This 
type of argument has been considered and rejected by the 
Court in previous cases.  The Court has held that the rule of 
finality regarding an original claim implies that the date of 
that claim is not to be a factor in determining an effective 
date if the claim is later reopened.  The Court held that the 
term "new claim," as it appears in 38 C.F.R. 
§ 3.400(q)(1)(ii), means a claim to reopen a previously and 
finally denied claim.  See Sears v. Principi, 16 Vet. 
App. 244, (2002); see also Livesay 15 Vet. App. at 172 
(holding that the plain meaning of       § 5110 to be that 
"the phrase 'application therefor' means the application 
which resulted in the award of disability compensation that 
it to be assigned an effective dated under section 5110."); 
Cook v. Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) 
(affirming assignment of an effective date for a service-
connection award based upon the reopened claim as the date on 
which the veteran "first sought to reopen his claim").  
Accordingly, the veteran is not entitled to an effective date 
back to January 1977 or August 1994, the date he filed 
previous claims for service connection prior to the RO's 
final decision in September 1995. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an effective date 
earlier than March 31, 1999, for the grant of service 
connection for residuals of an injury to the 3rd and 4th 
fingers of the left hand.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt.  
However, because the preponderance of the evidence is against 
the veteran's claim, the doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  Hence, the appeal is denied.





ORDER

An effective date earlier than March 31, 1999, for the grant 
of service connection for residuals of an injury to the 3rd 
and 4th fingers of the left hand is denied.




	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



